Citation Nr: 0411021	
Decision Date: 04/27/04    Archive Date: 05/06/04

DOCKET NO.  03-13 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

2.  Entitlement to an initial rating in excess of 10 percent for 
diabetes mellitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel







INTRODUCTION

The veteran served on active duty from January 1963 to January 
1967.

This matter comes to the Board of Veterans' Appeals (Board) from a 
June 2002 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  In a rating decision 
dated in June 2002, the RO granted service connection for diabetes 
mellitus associated with herbicide exposure and a noncompensable 
evaluation was assigned effective July 2001.  The veteran appealed 
the rating determination.  In a September 2003 rating decision, 
the RO revised the effective date assigned to the noncompensable 
rating assigning an effective of May 2001, and increased the 
veteran's disability rating to 10 percent effective June 2003.  
Although an increased rating has been granted, the issue of 
entitlement to rating in excess of 10 percent for diabetes 
mellitus remains in appellate status, as the maximum schedular 
rating has not been assigned.  AB v. Brown, 6 Vet. App. 35 (1993). 

The veteran was afforded a videoconference hearing in March 2004; 
however, he failed to appear.


FINDINGS OF FACT

1.  Sufficient relevant evidence necessary to render a decision on 
the veteran's claim for PTSD and a rating increase for diabetes 
mellitus has been obtained by the RO, and the RO has notified him 
of the type of evidence needed to substantiate his claims.

2.  The most probative evidence of record shows that the veteran 
does not currently have PTSD.

3.  The veteran's diabetes mellitus has been shown to be 
controlled by a restricted diet; it is not shown to require 
insulin therapy, an oral hypoglycemic agent, or a regulation of 
activities.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2003).

2.  The criteria for an evaluation in excess of 10 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which has been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2003).  Under the VCAA, VA has a duty to notify the veteran or 
appellant of any information and evidence needed to substantiate 
and complete a claim, and of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to obtain 
for the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this case, VA satisfied these duties to the veteran in 
a VCAA letter issued in January 2002.  The letter predated the 
June 2002 initial rating determination.  See Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  The RO also generally advised 
him to submit any evidence in support of his claim which he had in 
his possession, and that they would assist him in obtaining any 
evidence he was not able to obtain on his own.  See Pelegrini v. 
Principi, 17 Vet. App. 412 (2004); but see VA O.G.C. Prec. Op. No. 
1-2004 (Feb. 24, 2004).  

The VCAA also provides that VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  In this case, on 
file are the veteran's service medical records and outpatient 
treatment records from the VA Medical Center (VAMC) in El Paso, 
Texas.  

The veteran was afforded VA medical examinations in June 2003 
regarding his claims.  38 U.S.C.A. § 5103A(d) (West 2002); 38 
C.F.R. § 3.159(c)(4) (2003).  The June 2003 examination reports 
obtained are thorough and contain sufficient information to decide 
the issues on appeal.  See Massey v. Brown, 7 Vet. App. 204 
(1994).  Thus, the Board finds that further examinations are not 
necessary.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues on appeal.

I.  Service connection for PTSD

Factual Background

A review of the record shows that in November 2001, the RO 
received the veteran's application for VA compensation which 
included service connection for PTSD.

The veteran claims service connection for PTSD which he asserts 
was incurred due to military service.  

The veteran's DD Form 214 reflects that he served as a cook and 
had approximately one year, one month, and 11 days of foreign 
and/or sea service.  The veteran was stationed in Da Nang from 
April through December 1965.  He received the following medals:  
Armed Forces Expeditionary Medal, Good Conduct Medal, National 
Defense Service Medal, Vietnam Campaign Medal, and Shooting Badge 
M-14.

The veteran's service medical records are negative for complaints 
regarding his mental health.  

VA outpatient treatment records dated in February 2001 indicate 
that the veteran consulted Behavioral Health Services.  The 
examiner diagnosed alcoholism and binge drinking.  That same month 
the veteran consulted another examiner due to his cirrhosis of the 
liver.  The veteran reported drinking two quarts of beer a day.  
He had drank beer since serving in Vietnam.  He stated that during 
Vietnam he was in a few fire fights and his life was threatened.  
He witnessed interrogations of prisoners.  He claimed occasional 
intrusive thoughts of Vietnam, nightmares of Vietnam mixed with 
current events and claimed isolation from others due to guilt and 
rage.  Alcohol dependency was diagnosed.  It was also noted that 
PTSD was to be ruled out.

In July 2002, the veteran submitted a statement regarding 
stressors he experienced while serving in Vietnam.  While serving 
he was assigned to Food Services and delivered food supplies to 
individual units.  The veteran claimed that he witnessed a fellow 
soldier being shot in the chest who later died  A second incident 
occurred when he was returning to his unit and he heard incoming 
mortar.  Helicopters were bringing in wounded soldiers that 
included a sergeant and a corpsman who died due to friendly fire.  
The veteran also described combat operations that occurred in 
which he lost friends; however, he was not present during any of 
these operations.  The veteran experienced trauma everyday due to 
fear of being shot by a sniper while driving a vehicle.  He also 
contended that the soldiers in his unit were racist; therefore, he 
did not trust them and felt isolated.

The veteran was afforded a VA psychiatric examination in June 
2003.  The veteran reported flashbacks and distressing dreams 
approximately two times per year regarding his experiences in 
Vietnam.  He reported experiencing "fire fights" and other small 
arms fire.  On one occasion, he had to use a gun to stop a fellow 
soldier from killing a wounded prisoner.  The veteran reported a 
long history of symptoms consistent with alcohol dependence.  The 
examiner noted that the veteran did not report symptoms consistent 
with diagnostic criteria for PTSD.  Alcohol dependence and 
antisocial personality traits were diagnosed.  The examiner opined 
that the veteran did not have PTSD.  The veteran contended that 
his poor work performance and marital problems began after his 
traumatic exposure in Vietnam.  On the contrary, the examiner 
opined that his employment and marital problems, and feelings of 
sadness and anxiety were a direct result of his uncontrolled 
alcohol use disorder as well as his characterological personality 
traits.

Law and Regulations

Service connection may be granted for disability resulting from 
personal injury suffered or disease contracted in the line of duty 
or for aggravation of a pre-existing injury or disease in the line 
of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.306 (2003).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2003).

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory lay 
or other evidence that an injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even though 
there is no official record of such incurrence or aggravation.  
Every reasonable doubt shall be resolved in favor of the veteran.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2003).

In addition to the criteria set forth above, service connection 
for PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2003); a link, established 
by medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed in-
service stressor occurred.  38 C.F.R. § 3.304(f) (2003); Cohen v. 
Brown, 10 Vet. App. 128, 138 (1997) (citing Moreau v. Brown, 9 
Vet. App. 389, 394-95 (1996)).

The evidence necessary to establish the occurrence of a stressor 
during service to support a claim for PTSD will vary depending on 
whether the veteran was "engaged in combat with the enemy."  See 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  Where the evidence 
establishes that the veteran engaged in combat with the enemy and 
the claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f) (2003).

Under applicable criteria, VA shall consider all lay and medical 
evidence of record in a case with respect to benefits under laws 
administered by VA.  When there is an approximate balance of 
positive and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the benefit of 
the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (a claimant 
need only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).

Analysis

The veteran claims service connection for PTSD which he asserts 
was incurred due to military service.  Applying the facts in this 
case to the criteria set forth above, the Board finds that the 
weight of the probative evidence of record is against a finding 
that the veteran currently has PTSD.  As a result, service 
connection for this disability must be denied.

The veteran's VA outpatient records indicate that he is an 
alcoholic who has been treated for binge drinking.  VA outpatient 
treatment records dated in February 2001 noted the veteran's 
historical account of his experiences in Vietnam and post-service 
symptomatology.  The examiner diagnosed alcoholism and noted that 
PTSD was to be ruled out.  The veteran was afforded a VA mental 
examination in June 2003.  The examiner independently reviewed the 
veteran's claims file and medical records, performed mental status 
examinations, and concluded that there was no diagnosis of PTSD.  
The examiner noted that, although the veteran suffered from 
alcohol dependence and antisocial personality disorder, his test 
results did not fit the criteria for PTSD.  The examiner opined 
that the veteran's history of poor work performance, marital 
conflict, and feelings of sadness and anxiety were likely as a 
result of alcohol dependence and personality disorder. 

Given the depth of the June 2003 VA examination report, and the 
fact that it was based on a review of the applicable record, the 
Board finds that the examiner's opinion is probative and material 
to the veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 
(1995).  There has not been a diagnosis of PTSD as required by 38 
C.F.R. § 3.304(f).  Because such a diagnosis of PTSD is required, 
entitlement to service connection for PTSD is not established.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.304(f) (2003).

In reaching this decision, the Board has considered the veteran's 
assertions that he currently has PTSD, due to the stressful 
incidents which he described.  Although the Board can sympathize 
with the veteran's plight, he is not competent to provide an 
opinion requiring medical knowledge, such as a diagnosis of 
current disability.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Therefore, the veteran's own testimony is not probative 
evidence that he has PTSD.

The preponderance of the evidence is against the veteran's claim 
of service connection for PTSD.  Consequently, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990) .

II.  Rating in excess of 10 percent for diabetes mellitus

Factual Background

At a VA examination conducted in May 2002, the veteran reported an 
initial diagnosis of diabetes in 1994.  He initially treated with 
oral hypoglycemic medication, however, at the time of the 
examination was not taking medication.  He reported no 
restrictions on his daily activities.  Diabetes mellitus, Type II 
was diagnosed.

In June 2003, the veteran underwent a VA examination.  The veteran 
reported that in the past he had taken oral medication for his 
diabetes, however, it was stopped due to a diagnosis of cirrhosis 
of the liver.  At the time of the examination he was only on an 
1800 calorie diabetic diet.  He claimed that he had never been 
hospitalized for the disorder, and had only received outpatient 
care.  He reported never sustaining a diabetic coma or a 
hypoglycemic reaction.  He reported excessive thirst and excessive 
urination despite treatment.  He also claimed that his diabetes 
interfered with his daily activities and reported a lack of 
endurance and chronic fatigue on a daily basis.  A genitourinary 
examination revealed that the veteran's recurrent urination was 
secondary to his diabetes mellitus.  Diabetes mellitus, Type II 
was diagnosed as secondary to Agent Orange exposure.

Law & Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2003).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (2003).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2003).  Any 
reasonable doubt regarding the degree of disability is resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2003).  

The determination of whether an increased evaluation is warranted 
is to be based on review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These regulations include, but 
are not limited to, 38 C.F.R. § 4.1, which requires that each 
disability be viewed in relation to its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), 
that compensation for service-connected injury is limited to those 
claims which show present disability and held:  "Where entitlement 
to compensation has already been established and an increase in 
the disability rating is at issue, the present level of disability 
is of primary importance."

Under the criteria set forth under 38 C.F.R. § 4.119, Diagnostic 
Code 7913, a 10 percent rating is warranted for diabetes 
manageable by restricted diet only.  A 20 percent rating is 
warranted when insulin and a restricted diet are required or when 
an oral hypoglycemic agent and restricted diet are required.  
Diabetes requiring insulin, a restricted diet and regulation of 
activities warrants a 40 percent evaluation.  A 60 percent 
evaluation is applicable when there is a requirement of insulin, 
restricted diet, and regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a diabetic 
care provider, plus complications that would not be compensable if 
separately evaluated.  A maximum schedular rating is assigned when 
there is a requirement of more than one daily injection of 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring at 
least three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of weight and 
strength or complications that would be compensable if separately 
evaluated.

Analysis

The medical evidence demonstrates that the veteran has diabetes 
mellitus, Type II as a result of exposure to Agent Orange in 
service.  At both VA examinations performed in May 2002 and June 
2003, the veteran reported that although he had previously taken 
oral hypoglycemic, he stopped taking oral medications in 2000.  At 
the June 2003 examination, the veteran reported that he stopped 
oral medication due to a diagnosis of cirrhosis of the liver.  The 
veteran indicated, though, that he was on a restricted 1800 
calorie diet to manage his diabetes.

The Board finds that a rating in excess of 10 percent for diabetes 
mellitus is not warranted.  A rating higher than 10 percent is not 
warranted as there is no indication that the veteran requires 
insulin or an oral hypoglycemic agent to regulate his disorder.  
Although the veteran complains that his activities are limited due 
to his diabetes, there is no objective medical evidence that the 
veteran's activities are required to be regulated.  The veteran 
specifically denied that he had ever sustained a diabetic coma or 
a hypoglycemic reaction and reported never being hospitalized for 
the disorder.

Because the veteran's diabetes mellitus is treated solely by a 
restriction of diet, the Board finds that the veteran's diabetes 
mellitus is appropriately compensated by the currently assigned 
schedular rating.

In summary, for the reasons and bases expressed above, the Board 
has concluded that a rating in excess of 10 percent is not 
warranted for the veteran's diabetes mellitus.  Accordingly, the 
benefit sought on appeal is denied.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to a rating in excess of 10 percent for diabetes 
mellitus is denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



